Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive.
Applicant argues it would not have been obvious to combine Mizuochi with Ueda because different probing techniques are used in each. The examiner respectfully disagrees. Applicant generally supports this by the position that because Mizuochi describes a sample with a circuit on it, and Ueda uses a high energy beam that would not be suitable to inspecting circuitry. The examiner is unsure where to begin as it appears the applicant has several misconceptions about the relevant technology, the prior art, and the nature of the rejection. The examiner will attempt to clarify. For starters, both references refer to high energy beams of charged particles being directed at the sample, be the samples wafers, circuits, biological, etc. High voltage applications to samples, despite applicants apparent assertion, are also common place and suitable for inspecting semiconductor circuitry since many devices rely on modifying approach conditions of the charged particle beam. Also, the inclusion of mass spectrometers with otherwise electron beam type inspection apparatuses is also commonplace and well known in the art. Further, the basis of the rejection is that Mizuochi teaches the specimen table of the claims and Ueda the PESI system. It should be readily apparent that tables are totally indifferent to what objects are placed upon them.
The applicant argues that ‘biological sample’ should receive patentable weight. The examiner respectfully disagrees. Applicant states on page 7, “as the necessity of a sample that contains some measure of liquid for the performance of PESI clearly does limit the configuration of the sample stage on which the biological sample is placed.” Again the examiner is unsure how to best approach this. For starters, the claims make no requirement whatsoever that the sample has or contains any form of liquid, as even a great many biological samples need not possess any type of liquid. Further, PESI is a form of sample ionization that is usable for all types of samples, biological, liquid, or otherwise. So the applicant has failed to make an understandable argument in any form that the apparatus is modified by the type of sample it is used to investigate. 
Applicant argues that the motivation to combine the references is flawed because Yamaguchi, in applicant’s apparent understanding, merely describes moving a single sample between two apparatuses. The examiner respectfully disagrees. As can be seen in figure 4 of Yamaguchi and corresponding descriptions, the sample is on the same table and is operated upon by both the e-beam system and the mass spectrometer system (12E represents the electron beam and 11x represents the laser for the mass spectrometer). So applicant’s understanding of Yamaguchi is critically flawed. Yamaguchi broadly lays as evidence in paragraph [0003] what examiner also described above, that the combination of charged particle microscopes and mass spectrometers in a single device is ordinary and well known in the art. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The selection of the sample does not result in any recognizable change to the structure of the apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2,4,6-9,11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuochi US 20040250776 A1 in view of Ueda WO 2016027319 A1 with reference made to the English publication US 20170236699 A1 and Yamaguchi US 20030116720 A1.

Regarding Claim(s) 1, Mizuochi teaches: An analyzing device comprising: a sample stage on which a sample is placed; (Mizuochi [0023] – the examiner places no patentable weight on the sample being biological because the type of sample would not further limit the apparatus.)
and an analysis unit that analyzes an analysis object (Mizuochi the inspection apparatus)
wherein the sample stage includes a tray on which a placement surface on which a sample is placed is formed, (Mizuochi 5 – the sample is on the surface of wafer 5 which acts as a tray)
a heater that heats a surface of the tray on an opposite side to the placement surface side, (Mizuochi fig. 11, 36)
and a temperature sensor provided on an opposite side of the heater to a tray side, (Mizuochi fig. 11, 23)
and the tray is attachable to and detachable from the heater at a position facing to the temperature sensor, (Mizuochi fig. 11, 5)
wherein the sample is a biological sample (The examiner places no patentable weight on the sample being biological because the type of sample would not further limit the apparatus.)
Mizuochi does not adequately teach: wherein the analysis object is collected from a sample placed on the sample stage, 
the analysis unit is a mass spectrometry unit that performs mass spectrometry on an analysis object collected from a sample placed on the sample stage 
using a probe electrospray ionization.
Ueda teaches: wherein the analysis object is collected from a sample placed on the sample stage, (Ueda [0034],[0039])
the analysis unit is a mass spectrometry unit that performs mass spectrometry on an analysis object collected from a sample placed on the sample stage (Ueda [0034],[0039])
using a probe electrospray ionization. (Ueda [0034],[0039] - PESI)
It would have been obvious to one of ordinary skill in art to utilize the ionization and analysis instrumentation as taught in Ueda with the device and sample table as taught in Mizuochi for the benefit of providing multiple types of analysis of the sample thereby increasing utility and precision. (Yamaguchi [0003]) 
	The examiner notes that while the claims are not indefinite with respect to the positioning of the components, the claims leave a lot of room for different interpretations of the geometry. The examiner recommends the applicant further clarifies this configuration in order to expedite prosecution.

Regarding Claim(s) 2, Mizuochi teaches: wherein a thermal resistance from the heater to the placement surface of the tray and a thermal resistance from the heater to a detection surface of the temperature sensor are set so that a temperature difference between a 4PRELIMINARY AMENDMENTAttorney Docket No.: Q251587 Appln. No.: 16/616,539temperature of the placement surface of the tray and a temperature detected by the temperature sensor is within an allowable range. (Mizuochi [0059] – In order for the sample to be kept at the target temperature the thermal resistance must be less than the tolerance allowed for the target temperature.)

Regarding Claim(s) 4, Mizuochi teaches: wherein the temperature sensor is provided in a region within a predetermined temperature range with respect to a position where a temperature in the heater is maximum. (Mizuochi [0059] – In order for the sample to be kept at the target temperature the thermometer must be positioned where it can detect the temperature with sufficient accuracy, this necessarily results in a predetermined acceptable temperature range with respect to the maximum.)

Regarding Claim(s) 6, Mizuochi teaches: wherein the heater is in contact with the opposite side of the placement surface side of the tray. (Mizuochi fig. 11, 36)

Regarding Claim(s) 7, Mizuochi teaches: wherein the analyzing device further comprises a heater holding block that is configured to encompass the heater. (Mizuochi fig. 11, 36,7,21 – Since ‘encompass’ is not particularly defined in applicant’s specification the examiner will interpret this to mean anything that more or less fixes the heater in place.)

Regarding Claim(s) 8, Mizuochi teaches: wherein the heater holding block comprises a recess to accommodate the heater, and the depth of the recess is smaller than the thickness of the heater such that the heater is held in a state wherein an upper surface of the heater protrudes form an upper surface of the heater holding block. 
	Broadly Mizuochi does not have a specific and concise articulation of this particular feature that the examiner can point to. However the measure of a reference in cases of obviousness is based on what would be understandable to a person of ordinary skill in the art. In this case throughout all the figures several explicit instances can be seen where one part is accommodated in a recess of another part as a means of fixing the overall location of said parts. In figure 11 for which the examiner generally relies upon a recess is explicitly showed for accommodating the temperature sensor underneath and centered on the sample and heater. Generally a person of ordinary skill in the art could look at this and see a similar technique is readily usable for fixing the heater. Generally this is a known technique and broadly it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) Absent a demonstration of criticality by the applicant that this precise construction is anything further than a mere design choice, the examiner will interpret the fixing methods of Mizauochi as an implicit and obvious disclosure. 

Regarding Claim(s) 9, Mizuochi teaches: wherein the temperature sensor is attached to a lower surface of the heater. (Mizuochi fig. 11, 36,21,23 – Sensor 23 is attached to the lower portion of the heater 36 through block 21.)

Regarding Claim(s) 11, Mizuochi teaches: wherein the heater holding block further comprises an opening on a bottom surface of the recess in which the temperature sensor is accommodated. (Mizuochi fig. 11, 21 – Element 21 has a recess for the temperature sensor 23.)

Regarding Claim(s) 12, Mizuochi teaches: further comprising the biological sample. (The examiner places no patentable weight on the sample being biological because the type of sample would not further limit the apparatus.)


Claim(s) 3,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuochi US 20040250776 A1, Ueda WO 2016027319 A1 with reference made to the English publication US 20170236699 A1, and Yamaguchi US 20030116720 A1 in view of Motoi US 20060060777 A1.

Regarding Claim(s) 3,10, Mizuochi as modified above does not adequately teach: wherein the sample stage includes a triaxial displacement mechanism that can be displaced along two axes in a horizontal direction and one axis in a vertical direction.
	wherein the triaxial displacement mechanism is positioned on an opposite side of the temperature sensor to a heater side.
	Motoi teaches: wherein the sample stage includes a triaxial displacement mechanism that can be displaced along two axes in a horizontal direction and one axis in a vertical direction. (Motoi [0043])
	wherein the triaxial displacement mechanism is positioned on an opposite side of the temperature sensor to a heater side. (Motoi [0043])
It would have been obvious to one of ordinary skill in art to utilize the 3 dimensional stage control as taught in Motio instead of the 2 dimension stage control taught in Mizuochi as modified above for the benefit of being able to set the sample in the desired position in the X,Y, and Z directions. (Motoi [0043]) 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881